Citation Nr: 0720042	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-38 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for the veteran's chronic renal insufficiency and 
diabetic nephropathy associated with Type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) which, in 
pertinent part, established service connection for chronic 
renal insufficiency associated with Type II diabetes mellitus 
and assigned a 30 percent evaluation for that disability.  In 
October 2006, the Board, in pertinent part, remanded the 
evaluation of the veteran's chronic renal insufficiency to 
the RO for additional action.  

In April 2007, the RO recharacterized the veteran's diabetic 
renal disability as chronic renal insufficiency and diabetic 
nephropathy associated with Type II diabetes mellitus 
evaluated as 30 percent disabling.  


FINDING OF FACT

The veteran's chronic renal insufficiency and diabetic 
nephropathy have been shown to be manifested by no more than 
a definite decrease in kidney function.  


CONCLUSION OF LAW

The criteria for an initial 60 percent evaluation for the 
veteran's chronic renal insufficiency and diabetic 
nephropathy associated with Type II diabetes mellitus have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.115a, 4.115b, 
Diagnostic Code 7541 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the initial evaluation of the veteran 
chronic renal insufficiency associated with Type II diabetes 
mellitus, the Board observes that the RO issued VCAA notices 
to the veteran in April 2004 and March 2006 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection and assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The April 2004 
VCAA notice was issued prior to the September 2004 rating 
decision from which the instant appeal arises, and the March 
2006 notice cured any defect in the earlier notice.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (The VA cured a 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  


II.  Historical Review

The veteran's service records reflect that he served in the 
Republic of Vietnam.  In October 2002, the RO established 
service connection for Type II diabetes mellitus and assigned 
a 20 percent evaluation for that disability under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
report of an April 2004 VA examination for compensation 
purposes states that the veteran was diagnosed with chronic 
renal insufficiency secondary to his diabetes mellitus and 
hypertension.  In September 2004, the RO established service 
connection for chronic renal insufficiency associated with 
Type II diabetes mellitus and assigned a 30 percent 
evaluation for that disability.  In April 2007, the RO 
recharacterized the veteran's diabetic renal disability as 
chronic renal insufficiency and diabetic nephropathy 
associated with Type II diabetes mellitus evaluated as 30 
percent disabling.  


III.  Increased Evaluation

Compensable diabetic complications are to be separately 
evaluated unless they are part of the criteria used to 
support a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).  The veteran's diabetes 
mellitus is currently evaluated as 20 percent disabling.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunction, 
infections, or a combination of these symptomatologies.  
Where the applicable diagnostic codes refer to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Since 
the described areas of dysfunction do not cover all symptoms 
resulting from genitourinary diseases, specific diagnoses may 
include a description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a (2006).  Renal involvement in diabetes 
mellitus is to be evaluated as renal dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7541 (2006).  

Renal dysfunction manifested by constant or recurring albumin 
with hyaline and granular casts or red blood cells; transient 
or slight edema; or hypertension meeting the criteria for at 
least 10 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7101 warrants a 30 percent evaluation.  A 60 
percent evaluation requires constant albuminuria with some 
edema; definite decrease in kidney function; or hypertension 
meeting the criteria for at least 40 percent evaluation under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  An 80 percent 
evaluation requires persistent edema and albuminuria with BUN 
of 40 to 80 mg %; creatinine of 4 to 8 mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  A 100 percent 
evaluation requires the need for regular dialysis or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; BUN more than 80 
mg %; creatinine of more than 8 mg %; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a (2006).  

A December 2003 VA treatment record states that the veteran 
was seen for "routine follow up of chronic renal failure."  
The treating VA physician commented that the veteran had been 
previously instructed to lose 30 pounds and had subsequently 
lost 26 pounds.  Contemporaneous laboratory studies revealed 
a BUN of 33 mg % and a creatinine level of 1.6 mg%.  

At the April 2004 VA examination for compensation purposes, 
the veteran complained of lethargy.  The examiner noted that 
the veteran had chronic renal insufficiency with "no 
symptoms at this time."  He was noted to have regained much 
of his recently lost weight.  Contemporaneous laboratory 
studies revealed a BUN of 34 mg % and a creatinine level of 
1.7 mg%.  The veteran was diagnosed with chronic renal 
insufficiency.  

In his October 2004 notice of disagreement and April 2005 
Appeal to the Board (VA Form 9), the veteran related that he 
exhibited "very high BUN and creatinine levels" which 
indicated "a significant decrease in kidney function."  The 
veteran's attorney advanced that such decreased kidney 
function merited assignment of an initial evaluation in 
excess of 30 percent.  

VA laboratory studies dated in March 2005 reflect that the 
veteran exhibited a BUN of 26 mg % and a creatinine level of 
1.6 mg%.  An October 2005 VA treatment record states that the 
veteran has chronic renal failure.  VA treatment records 
dated in April 2006 related that the veteran to have a 
creatinine level of 2.6 mg%.  The veteran was found to 
exhibit "significant worsening of renal failure."  A May 
2006 VA treatment record states that the veteran exhibited a 
BUN of 28 mg % and a creatinine level of 1.7 mg%.  A June 
2006 VA treatment record notes a BUN of 39 mg % and a 
creatinine level of 1.8 mg%.  Treating VA medical personnel 
conveyed that the veteran had "a history of diabetes with 
proteinuria consistent with diabetic nephropathy" and "mild 
renal failure."  VA clinical documentation dated in 
September 2006 indicates a BUN of 53 mg % and a creatinine 
level of 2.8 mg%.  The veteran was found to have a history of 
renal failure.  An October 2006 VA treatment record shows a 
creatinine level of 1.8 mg%.  Treating VA medical personnel 
commented that although the veteran's BUN and creatinine 
level were still high, his kidney functions were improving.  
A November 2006 VA treatment record notes a BUN of 53 mg % 
and a creatinine level of 1.8 mg%.  VA clinical documentation 
dated in 2006 indicates that the veteran was enrolled in a 
prescribed VA weight loss program.  

At a February 2007 VA examination for compensation purposes, 
the veteran complained of lethargy, fatigue, and weakness.  
He was noted to have a history of renal dysfunction or renal 
failure which did not require dialysis.  Contemporaneous 
laboratory studies revealed a BUN of 33 mg % and a creatinine 
level of 1.8 mg%.  The veteran was diagnosed with chronic 
renal insufficiency without specific symptoms which cause 
functional limitations to occupational duties."  

In a March 2007 written statement, the veteran's attorney 
stated that the veteran had "mild renal failure."  He 
advanced that such a finding supported the award of a 60 
percent evaluation.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic renal insufficiency and diabetic 
nephropathy associated with Type II diabetes mellitus have 
been shown to be manifested by a definite decrease in kidney 
function.  While he has been shown to intermittently lose 
significant amounts of weight, such losses were in 
association with a prescribed weight loss program.  In the 
absence of objective evidence of either persistent edema and 
albuminuria with BUN of 40 to 80 mg %; creatinine level of 4 
to 8 mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion, the Board finds that an initial 60 percent 
evaluation and no more is warranted for the veteran' chronic 
renal insufficiency and diabetic nephropathy associated with 
Type II diabetes mellitus.  


ORDER

A 60 percent evaluation for the veteran's chronic renal 
insufficiency and diabetic nephropathy associated with Type 
II diabetes mellitus is granted subject to the laws and 
regulations governing the award of monetary benefits.  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


